DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 02/12/21, with respect to the 102 rejections of the claims by WO 2015/084782, JP 2007-255668, JP 2014-209009 and EP 1158236, have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant's arguments filed 02/12/21, with respect to the 102 rejections of claims 1-21 by WO 2011/105234, have been fully considered but they are not persuasive. 
Refer to the following annotated reading of claim 1 on WO 2011/105234.

Drawings
The drawings were received on 02/12/21.  These drawings are acceptable.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Line 2, the second instance of “the sleeve part” should be “the sealing package.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 22, lines 3-4, “the respective center (following the inclination of the inclined surface)” lacks proper antecedent basis, and/or is awkward and confusing, and therefore unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/105234 (US 2012/0326435 A1).
As to claim 1, WO 2011/105234 (US 2012/0326435 A1) discloses a plug-type connector (10), for hose and/or pipe connections including a plug part (12) with a plug shaft having a collar (12A), the plug-type connector comprising: a coupling part (14) having a receiving opening (50) into which the plug part is insertable in a plug-in direction along a longitudinal axis defined by the coupling part, and a radially slotted retaining clip (16; Figs. 11A, 11B), that is resiliently elastic in regions and includes at least two spring arms (80; 92), the retaining clip having a pre-assembly position (Fig. in which the plug part is insertable through the retaining clip into the receiving opening, and the retaining clip having an assembly position (Fig. 5) on the coupling part that assumes a retaining position for the inserted plug part, in which the plug part with its collar is blocked in the receiving opening in a positive locking manner by the retaining clip against being pulled out of the receiving opening, wherein the basic shape of the retaining clip when viewed in a direction of the longitudinal axis, is a U-shape realized as two pairs diametrically opposed spring arms (80, 92) arranged one behind the other in the longitudinal direction (Figs. 1, 11A-B), the two pairs of spring arms are longitudinally separated from one another by a slot (Figs. 1, 11A-B) and are resiliently elastic in both a radial direction and the longitudinal direction (Figs. 2-5), wherein a first pair (80) of the spring arms blocks in the plug part in the retaining position in a positive locking manner against being pulled out of the receiving opening (Fig. 5) and a second pair (92) of the spring arms holds27390106.1Serial No. UnknownAtty. Dkt. No. 240013-427805/VA45062US the retaining clip in a captive manner in the coupling part both in the pre-assembly position and in the assembly position (Figs. 1-10); the first pair of the spring  arms is located on a side of the retaining clip that faces the plug-in direction of the plug part when the retaining clip is in the insertion position and in the retaining position (Fig. 2), each spring arm of the first pair of spring arms includes an inclined surface (annotated figure below), wherein the inclined surfaces, separate in opposition to the plug part for interaction with the collar of the plug part (Figs. 1-10), the inclined surfaces in each case being arranged on a side of the spring arms that faces the plug-in direction of the plug part (Figs. 1-2); the inclined surfaces each formed as at least two part-surfaces at various divergence angles in opposition to the plug-in direction of the plug part (see annotated figure below), in each case a first part surface of the inclined surface is situated in the vicinity of a free end of the spring arm and has a divergence angle that is smaller in each case than a divergence angle of a second part-surface of the inclined surface, the second part-surface being arranged in each case in a central region of the spring arm (see annotated figure below).

    PNG
    media_image1.png
    295
    243
    media_image1.png
    Greyscale


As to claim 4, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 1, except for expressly teaching that 
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the differences between the divergence angles within the range of 10 and 20 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and/or engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to make the differences between the divergence angles within the range of 10 and 20 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and/or engagement to occur when the joint is properly mated; to aid in the machining of the 

As to claim 5, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 1, wherein the pre-assembly position and the assembly position of the retaining clip are aligned coaxially with respect to one another and to the longitudinal axis4 27390106.1Serial No. UnknownAtty. Dkt. No. 240013-427805/VA45062USof the coupling part (Figs. 2-5), wherein the retaining clip in the pre-assembly position comprises a clearance (68) for movement.  

As to claim 6, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 1, including that the retaining clip is one-piece (Fig. 1), however, fails to expressly teach that the retaining clip is produced from plastics material.  
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the retaining clip from plastic, since it has been held to be within the general skill of a worker in the In re Leshin, 125 USPQ 416.
	Note that the method of forming the device (injection molding) is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 7, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 1, wherein an actuating surface (16A) of the retaining clip is formed as a connecting region between the spring arms on a side of the spring arms located away from the free ends of the spring arms.  Refer to Figs. 1 and 11A-B.

As to claim 8, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 1, wherein guide pins (90) for engagement in complementary guide slots of the coupling part are provided on each of the spring arms that face an end wall of the coupling part, that faces the plug-in direction the plug part, the guide pins each being located in a central region of the spring arms (the central region being defined above the feet 86 and below surface 16A).  See Figs. 1-3.
 
As to claim 9, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 1, wherein longitudinal guide webs (64, 66) are provided on each of the spring arms that face an end wall of the 

As to claim 10, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 9, wherein the longitudinal guide webs are arranged on both sides of a connecting region where the spring arms are connected together.  Refer to Figs. 1 and 11A-B.

As to claim 11, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 9, wherein the longitudinal guide webs are each arranged on radially inwardly directed projections of the spring arms.  Refer to Figs. 1 and 11A-B.

As to claim 12, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed claim 1, wherein cams with tips (84) directed inwardly toward one another are provided on each of the spring arms that face away from an end wall of the coupling part that faces the plug-in direction of the plug part.  Refer to Figs. 1 and 11A-B.

13, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in 1, wherein the coupling part includes a sleeve part (36), and a receiving body in a ring shape (38) for the retaining clip the sleeve part and the receiving body being connected together, are connected together in an assembled state, yet fails to expressly teach that one of the sleeve part and the receiving body are realized as an injection molded part formed of a plastic material.  
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the retaining clip from plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Note that the method of forming the device (injection molding) is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 14, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 13, wherein a sealing package (30, 48) is provided in the sleeve part of6 27390106.1Serial No. UnknownAtty. Dkt. No. 240013-427805/VA45062USthe coupling part, the sealing package including two sealing rings, and a spacer ring arranged therebetween.  

15, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 13, wherein the receiving body forms a housing having hollow cylindrical shape (Figs. 1-3), closed in each case at respective end walls the hollow cylindrical shape, an insertion opening and an outlet opening are provided on opposite sides of the housing for the through-passage of the retaining clip.  Refer to Figs. 1-3.

As to claim 16, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed inthat is configured to receive the retaining clip.

As to claim 17, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 16, wherein each of the guide slots includes a control contour (defined by 40, 42, 52, 54), the control contour and the guide pins, cooperating to delimit insertion movement and , and when the retaining clip is moved transversely to the plug-in direction of the plug part, the control contour and the guide pins cooperating to cause the spring arms to move radially outward or radially inward.  Refer to Figs. 2-4 and 14A-C.

18, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 16, wherein a bend point (as at 40, 42)is provided in a portion of the guide slots that leads radially outward and controls an opening movement of the retaining clip (Fig. 5), the bend portion configured to cooperate with the guide pins and increase a force acting on an actuating surface that is to be expended for .  Refer to Figs. 14 and 23.

As to claim 19, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in

As to claim 20, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in

21, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in 1, wherein chamfered elevations (80A or 84) protrude in the longitudinal direction in opposition to the plug-in direction and are provided on free ends of each of the spring arms that face an end wall of the coupling part, that faces the plug-in direction of the plug part, wherein a complementary counter contour (84 or 80A) to each of the chamfered elevations is defined in the retaining clip as an indentation.  

As to claim 22, as best understood, WO 2011/105234 (US 2012/0326435 A1) discloses the plug-type connector as claimed in claim 1, wherein the legs of the divergence angles are formed on the one hand in each case by the longitudinal axis of the plug-type connector and, on the other hand, in each case by a straight line through the respective center following the inclination of the inclined surface.  Refer to the annotated figure above.
Note the foregoing 112b rejection of claim 22.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
	
	
Conclusion
Applicant's amendment (the addition of claim 22) necessitated the new ground(s) of rejection (112b rejection) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679